DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are canceled in view of applicant’s preliminary amendment filed 10/22/2019.  New claims 12-24 are added.  Therefore, claims 12-24 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minnie, Jr. et al. US 4,568,576(Minnie).
Minnie teaches a metal conversion coating process comprising utilizing a plurality of process tanks and a plurality of supply tanks, each supplying one of the treatment solutions to the plurality of process tanks(abstract, Figure 1 and related discussions).  Fig 3 and related discussions further shows that one of the process tanks is a phosphate tank(col. 3 lines 38-50).  The process tanks further include chromic acid cleaning tank, chromic acid tank, cleaning tank, rinsing tank, phosphate rinse tank and DI water tank(col. 3 lines 38-50).
Regarding claims 12 and 19, the process of Minnie includes the claimed first reactor(i.e. phosphate tank) and the claimed second reactor (i.e. chromic acid cleaning tank, chromic acid tank, cleaning tank, rinsing tank, phosphate rinse tank or DI water tank).  Minnie further teaches that the component being treated is an automobile body, which would have a dimension within the claimed range of 0.5-12m.  Additionally, the phosphating step performed in the phosphate tank as taught by Minnie would have caused a chemical change to the metal component surface as claimed.
Regarding claims 13 and 21, Minnie further teaches that the valves to any particular process tanks can be open or closed independently(col. 4 lines 14-21), which implies that the supplies to the process tanks can be closed.
Regarding claim 14, Minnie further teaches that each process tanks are individually supplied and the solutions are discharged and returned to their respective supply tanks(col. 2 lines 12-33).
Regarding claims 15 and 22, Minnie further teaches that one of the benefit of the process is allowing usage of smaller process tanks which reduces the cost for heating the chemical solutions(col. 2 lines 39-44), which implies that the process tanks are heated.
Regarding claims 17 and 24, Minnie further teaches utilizing a principle conveyor line while automobile bodies are simultaneously processed in different process tanks, then pulled and returned to the principle conveyor line, which implies the presence of claimed separate holding devices for each process tanks as claimed.
Regarding claim 18, since each of the process tanks of Minnie is individually supplied, the examiner concludes that the number of supply tanks equals the number of process tanks as claimed.
Regarding claim 20, the process tank containing chromic acid would have read on the second main reactor bath bringing about a further chemical change as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnie.
The teachings of Minnie are discussed in section 4 above.  
Regarding claims 16 and 23, since the tanks of Minnie are big enough for treating a car body, one of ordinary skill in the art would have found it obvious to use the process tanks of Minnie to treat bearing ring (such as a wheel bearings) with expected success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733